IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JEFFREY KENON,                           NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-3752

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 16, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Jeffrey Kenon, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the order on amended motion for

postconviction relief rendered February 24, 2014, in Gadsden County Circuit Court

case number 2007-CFA-0657 is granted. Upon issuance of mandate, a copy of this

opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of

appeal.

THOMAS, ROBERTS, and ROWE, JJ., CONCUR.